IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                            December 14, 2007
                               No. 06-11333
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

MARTIN ALANIZ SANCHEZ

                                          Petitioner-Appellant

v.

DAN JOSLIN

                                          Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:06-CV-138


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Martin Alaniz Sanchez, federal prisoner #31293-177, filed the instant
28 U.S.C. § 2241 petition to challenge a disciplinary conviction. The district
court dismissed the petition for want of exhaustion, and Alaniz Sanchez appeals
that dismissal. Alaniz Sanchez argues that pursuit of administrative remedies
was futile because officials could not have granted him relief and because
officials likely would have denied any grievance that he would have filed. He
further argues that he was actually innocent of the disciplinary charges.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11333

      Alaniz Sanchez has failed to establish that the district court abused its
discretion by dismissing his suit. See Fuller v. Rich, 11 F.3d 61, 62 (5th Cir.
1994). Alaniz Sanchez has not shown that he exhausted his administrative
remedies, nor has he shown that his is the extraordinary case in which
exhaustion should be excused. See id. Because Alaniz Sanchez’s claim under
the Federal Tort Claims Act is raised for the first time in this appeal, we decline
to consider it. See Martinez v. Tex. Dep’t of Criminal Justice, 300 F.3d 567, 574
(5th Cir. 2002). The judgment of the district court is AFFIRMED.




                                        2